                             UNITED ST ATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DREW E. BURBRIDGE and                               )
JENNIFER L. BURBRIDGE,                              )
                                                    )
               Plaintiffs,                          )
                                                    )
       v.                                           )       No. 4:17CV2482 RLW
                                                    )
CITY OF ST. LOUIS, MISSOURI, et al.,                )
                                                    )
               Defendants.                          )

                               MEMORANDUM AND ORDER


       This matter is before the Court on Defendants' Motion to Suspend Case Management

Order and Stay Discovery (ECF No. 51) and Alternative Motion to Amend Case Management

Order (ECF No. 61). In addition, the parties have filed a Joint Update on Status, Request for a

Case Management Conference, and Request for Amended Case Management Order. (ECF No.

65)

       On February 20, 2019, the Court denied Defendants' Motion to Consolidate Discovery.

Because Defendants' motion to suspend the Case Management Order ("CMO") and stay

discovery is contingent upon on the disposition of the motion to consolidate, that motion is now

moot. Alternatively, Defendants have requested additional time to complete discovery due to the

pendency of the motion to consolidate. The Burbridges have no objection, and the parties have

requested a status conference and amended CMO. The Court agrees that amendment of the

CMO is warranted. Therefore, the Court will order the parties to submit an amended joint

proposed scheduling plan to extend the remaining deadlines and the trial date. If the Court

determines that a status conference is required, the Court will schedule one on its own motion.
       Accordingly,

       IT IS HEREBY ORDERED that Defendants' Motion to Suspend Case Management

Order and Stay Discovery (ECF No. 51) is DENIED as MOOT.

       IT IS FURTHER ORDERED that Defendants' Alternative Motion to Amend Case

Management Order (ECF No. 61) is GRANTED.

       IT IS FINALLY ORDERED that the parties shall submit an amended joint proposed

scheduling plan no later than March 1, 2019.

Dated this 20th day of February, 2019.




                                                 ~Mzp
                                               ~NNIE  L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                               2
